AFFIDAVIT
STATE OF WEST VIRGINIA
COUNTY OF FAYETTE to-wit:

TI, GOHR A. REESE, being duly sworn, hereby state as

 

follows:
INTRODUCTION AND AGENT BACKGROUND
1. loam a Special Agent (*SA”) with the Federal Bureau of
investigation (“FBI”) having been employed since August 2014. I

completed nineteen weeks of training at the FBI Academy in
Quantico, Virginia. I am currently assigned to the Charleston,
West Virginia, Resident Agency of the Pittsburgh Division, and
investigate Violations of federa law such as, chila
exploitation and child pornography, including acvtivity
pertaining te the illegal production, receipt, distribution and

possession of child pornography in violation of 18 U.S.c. §&&

tu

2251, 2252 ana 22528. I have been the affiant in multiple search
warrants for child pornography. I was previously employed with
the Jackson Police Department (*‘JPp”) in Jackson, Tennessee.
While employed with the JPD, ZI investigated criminal offenses
including, murder, aggravated assault, burglary, gang activity,
drug possession and distribution, rape, child abuse, child

negiect and domestic violence. I participated in approximately

450 arrests and issued more than 700 citations as a member of

 
the JPD. In September 2013, EI became a certified member of the
JPD SWAT team and remained a member until I joined the FBI in
August 2014.
SUMMARY OF ARGUMENT

2. tmake this affidavit in support of an application for
a search warrant for the residential property located at 150
Mulftord Circle Drive, Mount Hope, West Virginia 25880, more
particularly described in Attachment A, the curtilage of the
residence including, but not limited to, storage buildings, and
other means of storing, concealing, ©r producing - child
pornography (“subject premises"), for evidence of a crime,

contraband fruits of a crime, other items illegally possessed,

“h

and property designed for use, intended for use or used in

committing a crime. AS set forth below, I have probable cause
to believe that such items, as set forth in Attachment 2&8,
incorporated herein by reference, currentiy are within
computer(s) and related peripherals, computer media, and other

material found in subject premises.

3, The facts in this affidavit come from my personal
observations, my training and experience, and information
obtained from other agents and investigators. Since this

affidavit is being submitted for the limited purpese of securing
a search warrant, I have not included each and every fact known

to me concerning this investigation. JI have set forth only the

 
facts that I believe are necessary to establish probable cause
to believe that evidence and instrumentalities of a violation of
28-U.S.C, §§ 2252 and 2252A are presently located at 150 Mulford
Circle Drive, Mount Hope, West Virginia 25880.

STATUATORY AUTHORITY

 

4, This investigation concerns alleged violations of 18
U.S.C. §§ 2252 and 2252A, relating to material involving the
sexual exploitation of minors,

a. 18 U.S.C. & 2252(a) (1} prohibits knowingly
transporting or shipping, using any means or
facility of interstate or foreign commerce or in
or affecting interstate or foreign commerce by
any means including by computer or mails, any
visual depiction of minors engaging in sexually
explicit conduct.

b. ig U.S.C. 8 2252 (a) (2) prohibits knowingly
receiving or Gistributing, any visual depiction
using any means or facility of interstate or
foreign commerce or that has been mailed, or has
been shipped or transported in or affecting
interstate or foreign commerce, or which contains
materials which have been mailed or sc shipped or
transported, by any means including by computer,
or knowingly reproduces any visual depiction for
Gistribution using any means or Eacility of
interstate or foreign commerce or in or affecting
interstate or foreign commerce or through the
mails, if the producing of such visual depiction
involves the use of a minor engaging in sexually
explicit conduct and the visual depiction is of
such conduct.

c. 18 #4UL.S.C. § 2252{a) (4) prohibits knowingly
possessing or knowingly accessing with intent to
view, one or more books, magazines, pericdicals,
films, video tapes, or other matter which contain
any visual depiction that has been shipped or
transported using any means. or facility of

 
interstate or foreign commerce or in or affecting
interstate or foreign commerce, or which was
produced using materials which have been mailed
or so shipped or transported, by any means,
including by computer, if the producing of such
visual depiction involved the use of a minor
engaging in sexually explicit conduct and the
Visual depiction is of such conduct.

18 U.S.C. § 2252A(a)(1) prohibits knowingly
Mailing, transporting, or shipping any child
pornography using any. means or facility of
interstate or foreign commerce or in or affecting
interstate ox foreign commerce by any means,
including by computer.

26 U.S.C. § 2252A(a) (2) (A) prohibits knowingly
receiving or distributing any child pornography
that has been mailed, or using any means or
facility or interstate commerce, shipped or
transported in or affecting interstate or foreign
commerce by any means, including by computer.

18 U.S.C. § 2252A(a) (2) (B) prohibits knowingly
receiving or distributing any material that
contains child pornography that has been mailed,
or using any méans or facility of interstate or
foreign commerce shipped or transported in or
affecting interstate or foreign commerce by any
Means, including by computer. .

18 U.S.C. § 2252A{a)(3} (A) prohibits a person
from knowingly reproducing child pornography for
Gistribution through the mails, or using any
means or facility of interstate or foreign
commerce in or affecting interstate or foreign
commerce by any means, including by computer.

18 U.S.C. § 2252A(a)(3)(B) prohibits knowingly
advertising, promoting, presenting, distributing,
or soliciting through the mails, or using any
means or facility of interstate or foreign
commerce, or ain or affecting interstate of
foreign commerce by any means, including by
computer, any material or purported material, in
a manner that reflects the belief or that is
intended to cause another to believe, that the
material or purported material is or contains a

4
visual depiction of an actual minor engaging in
sexually explicit conduct, or an obscene visual
depiction of a minor engaging in  sexuaily
explicit conduct.

i. 18 U.S.C. § 2252A{a)(5){B}) prohibits a person
from knowingly possessing or knowingly accessing
with intent to view, any book, magazine,
pericdical, film, videotape, computer disk, or
any other material that contains an image of
child pornography that has been mailed, shipped,
or transported using any means or facility of
interstate -or foreign commerce, or in or
affecting interstate or foreign commerce by any
means, including by computer, or that was
produced using materiais that have been mailed,
shipped, or transported in or affecting
interstate or foreign commerce by any means,
including by computer.

DEFINITIONS
B, The following definitions apply to this Affidavit and
Attachment B:
a. “Child Erotice” meéans materials or items that are

sexually arousing to persons having a sexual
interest in minors but that are not necessarily,
in and of themselves, obscene or that do not
necessarily depict minors in sexually explicitc
poses or positions.

b, “Child Pornography” includes any visual depiction
of sexually explicit conduct where (a) the
production of the visual depiction involved the
use of a minor engaged in sexually explicit
conduct; (b) the visual depiction is a digital
image, computer image, or computer-generated
image that is, or is indistinguishablie from, that
of a minor engaged in sexually explicit conduct;
or {c) the visual depiction has been created,
adapted, or modified to appear that an
identifiable minor is engaged in sexually
explicit conduct. See 18 U.S.C. § 2256(8). .

c. “Computer” refers to an electronic, magnetic,
optical, electrochemical, or other high speed

5

 
Cu

Hh

data processing device performing logical
arithmetic, or storage functions, and includes
any data storage facility or communications
facility directly related to or operating in
comtunction with such device. See 18 U.S.C. §&
1030(e) (i).

“Computer hardware” consists of all equipment

that can receive, capture, collect, analyze,
create, display, convert, store, conceal, or
transmit electronic, magnetic, or Similar
computer impulses or data. Computer hardware

includes any data-processing devices (including,
but not limited to, central processing units,
internal and peripheral storage devices such as
fixed disks, external hard drives, floppy disk
drives and diskettes, and other memory storage
devices} ; peripheral input/output devices
{including, but not limited to, Keyboards,
printers, video display monitors, and related
communications devices such as cables and
connections); as well as any devices, mechanisms,
or parts that can be used to restrict access to
computer hardware (including, but not limited to,
physical keys and locks).

“Computer passwords and data security devices”
consist of information or items designed to
vastrict access to or hide computer software,
documentation, or data. Data security devices
may consist of hardware, sottware, or other
programming code. A password {a string of alpha-
numeric characters} usually operates what might
be termed a digital key to “unlock” particular

data security devices. Data security hardware
may include encryption devices, chips, and
circuit boards. Data security software of

digital code may include programming code that
creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched.
Data security software or code may also encrypt,
compress, hide, or “booby-trap” protected data to
make it inaccessible or unusable, as well as
reverse the progress to restore it.

“Computer-related documentation’ consists of
written, recorded, printed, or electronicaily
stored material that explains or illustrates how

6

 
ba

to configure or use computer hardware, computer
software, or other related items.

“Computer software” is digital information that
can be interpreted by a computer and any of its
related components to direct the way it works.
It commonly includes programs to run operating
systems, applications, and utilities.

“Tnternet: Protocol address” or “IP address”
refers to a unique number used by a computer to
access the Internet. EP addresses can be
dynamic, meaning that the Internet Service

Provider (ISP) assigns a different unique number
to a computer every time it accesses the
internet. IP addresses might also be static, if
an ISP assigns a user's computer a particular IP
address that is used each time the computer
accesses the Internet.

“Minor” means any person under the age of 18
years, See 18 U.S.C. § 2256(1).

“Peer-to-peer file-sharing” (P2P) is a method of
communication available to Internet users through

the usé of special software. Computers link
together Chrough the Interns using this
software, which allows sharing of digital files
between users on the same network. A user fir

obtains the P2P software, which can be downloaded
from the Internet. In general, P2P software

allows the user to set up files on a computer to
be shared with others running compatible P2P
software. A user obtains files by opening the
P2P software on tne user's computer, and.
conducting searches for files that are currently
being shared on another user's computer.

“Sexually explicit conduct” applies to visual
depictions that involve the use of a minor
engaged in sexually explicit conduct, see 18
U.S.C, § 2256(8){A), or that have been created,
adapted, or modified to appear to depict an
identifiable minor engaging in sexually explicit

conduct, see 18 U.S.C. § 2256(8) (Cc). In those
contexts, the term refers to actual or simulated
(i) sexual intercourse fineluding genital -
genital, oval-gqenital, or oral-anal), whether

7

 
between persons of the same or opposite sex; (ii)

bestiality; (iii) masturbation; (iv) sadistic or
masochistic abuse; or {v) lascivious exhibition
of the genitals or pubic area of any person. See

18 U.S.C. § 2256(2) (A).

1. “Visual depictions” include undeveloped film and
videotape, and data stored on computer disk or by
electronic means, which is capable of conversion
into a visual image, and data which is capable of
conversion into a visual image that has been
transmitted by any means, whether or not stored
in a permanent format. See 18 U.S.C. § 2256(5).

™m. The terms “records,” “documents,” and “materials”
include all information recorded in any form,
visual or aural, and by any means, whether in
handmade form (including, but not limited to,

writings, Yawings, painting), photographic form
(including, but not limited toe, microfiim,
microficne, prints, slides, negatives,
videotapes, motion pictures, photocopies) ;
mechanical form (including, but not limited to,
phonograph records, printing, fvping) ; or
electrical, electronic or magnetic form

(including, but mot limited to, tape recordings,
cassettes, compact discs, electronic or magnetic
storage devices such as floppy diskettes, hard
disks, CD-ROMs, digital video disks {DVDs} ,
Personal Digital Assistants (PDAs), Multi Media
Cards {MMCs} , memory sticks, optical disks,
printer buffers, smart cards, Tamory calculators,
electronic dialers, Bernoulli drives, or
electronic notebooks, as well as digital data
files and printouts or vreadouts from any
magnetic, electrical or electronic storage
aevice).

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
6. Based on my knowledge, training and the experience and
training of other law enforcement officers with whom I have had
discussions, computers, computer technology, and the- Internet

have revolutionized the manner in which child pornography is

 
produced and distributed.

7. Computers basically serve five functions in connection
with child pornography: production, communication, distribution,
storage and social networking.

8. Child pornographers can transpose photographic images
from a camera imto a computer-readable format with a scanner.

With digital cameras, the images can be transferred directly

onto a computer. A modem allows any computer to connect to
another computer through the use of telephone, cable, or
wireless connection, Through the Internet, electronic contact

can be made to literally millions of computers around the world.

9. The computer's ability to store images in digital form
makes the computer itself an ideai repository for child
pornography. The size of the electronic storage media (commoniy
referred to as the hard drive) used in home computers has grown
tremendously within the last several years. These drives can
store thousands of images at very high resolution.

109. The Internet affords collectors of child pornography
several different venues for obtaining, viewing and trading
child pornography in a relatively secure and anonymous fashion.

ll. Collectors and distributors of child pornography also
use online resources to retrieve and store child pornography,
including services offered by Internet Portals such as Yahoo!

and Hotmail, among others. The online services allow a user to

\o

 
set up an account with a remote computing service that provides
e-Mail services as well as electronic storage of computer files
in any variety of formats. A user can set up an online storage
account From any computer with access to the Internet. Evidence
of such online storage of child pornography is often found on
the user's computer. Even in cases where online storage is
used, however, evidence of child pornography can be found on the
user's computer in most cases.

12. As with most digital technology, communications made
from a computer are often saved or stored on that computer.
Storing this information can be intentional, for example, by
Saving an e-mail as a file on the computer or saving the
location of one's favorite websites in “bookmarked” files.
Digital information can alsc be vretained unintentionally.
fraces of the path of an electronic communication may be
automatically stored in many places, such as temporary files or
ISP client software, among others. In addition to electronic
communications, a computer user's Internet activities generally
leave traces in a computer's web cache and Internet history
files.

13. A forensic examiner often can recover evidence that
shows whether a computer contains peer-to-peer software, when
the computer was sharing files, and some of the files that were

uploaded or downloaded. Computer files or remnants of such

10

 
files can be recovered months or eaven years after they have been
downloaded onto a hard drive, deleted, or viewed via the
Internet. Electronic files downloaded to a hard drive can be
stored for years at little or no cost. Even when such files
have been deleted, they can be recovered months or years later

using readily available forensic tools. When a person “deletes”

rh

a file on a home computer, the data contained in the file does
not actually disappear; rather, that data remains on the hard
drive until it is overwritten by new data. Therefore, deleted
files, or remnants of deleted files, may reside in free space or
slack space - that is, in space on the hard drive that is not
allocated to an active file or that is unused after a file has
been aliocated to 4 set block of storage space - for long
periods of time before they are overwritten. in addition, a
computer's operating system may also keep a record of deleted
Gata in a “swap” or “recovery” file. Similarly, files that have
been viewed via the Internet are automatically downloaded into a
temporary Internet directory or “cache.” The browser typically
maintains a fixed amount of hard drive space devoted to these
files, and the files are only overwritten as they are replaced
with more recently viewed Internet pages. Thus, the ability to
retrieve residue of an electronic file from a hard drive depends
iess on when the file was downloaded or viewed than on a

particular user’s operating system, storage capacity, and

Ad.

 
computer habits.

PEER-TO-PEER FILE SHARING

 

14. Millions of computer users throughout the world use
Peer-To-Peer (*P2P") file sharing networks to share files
containing music, graphics, movies and text. These networks
have also become a popular way to download and distribute child
pornography. Amy computer user who can connect to the Internet
can download P2P application software, which is typically free,
and use it te share files through a P2P network.

15. One aspect of P2P file sharing is that multiple files
may be downloaded in parallel, which permits downloading more

gee

than one file at a time. In addition, a user May download parts

rh

or one file from more than one source computer at a time. For
example, a user downloading an image file may actually receive

parts or the image from multiple computers. The advantage of

h

Oo

cfime it takes to download the

ct

this is that it speeds up
file. Often, however, a user downloading a file receives the
entire file from one computer.

16. A P2P file transfer is assisted by reference to an
internet Protecol (IP) address. This address, expressed as four
sets of numbers separated by decimal points, is unique to a
particular computer during an online session. The IP address

identifies the location of the computer with which the address

is associated, making it possible for data to be transferred

12

 
between computers. Third-party software is available to
identify the IP address of the P2P computer sending the file.
Such software moniters and logs Internet and local network
traffic.

17. P2P software users can search the P2P network by
entering search terms into their P2P software to generate a list
of available files that contain the search terms. For example, a
person interested in obtaining child pornography images would
open the P2P application on his/her computer and conguct a
keyword search for files using a term such as "preteen sex."
The search is sent out over the network of computers using
compatible P2P software. The results of the search are returned
cto the user's computer and displayed. The user then selects from

r

the results the file(s) he/she wants to download. The files are

re
a
a

downloaded directly from the computer sharing the file,

Ir
H-
fet
a
tf

downloaded are stored in the area or directory previously
designated by the user and/or the software. The downloaded files
will remain in that same location until moved or deleted,

18. Law Enforcement can search the P2P networks to locate
individuals sharing previously identified child exploitation
Material in the same way a user searches this network. When a
user on the P2P network offers a file to trade, the P2P software

used by law enforcement calculates a “hash value" of the file

using a SHA-1 hash. The Secure Hash Algorithm (*SHA”) was

43

 
developed by the National Institute of Standards and Technology,
along with the National Security Agency, as a means of
identifying files using a digital "fingerprint" that consists of
a unique series of letters and numbers. A hash is a
Mathematical function that converts the data that comprises the
contents of a file into an alphanumeric value. This value is
unigue to every file. A person may copy a file and rename it
but if if is an exact copy, regardless of the name of the file,
it will have the same hash value.

19. SHA-1 is the most widely used of the existing SHA hash
functions, and is employed in several widely used applications
and protocols. A file processed by this SHA-1 operation results
in the creation of an associated hash value often referred to as
a digital signature. By comparing these hash values, one can
determine whether two files are identical with a precision that
greatly exceeds 99.9999 percent certainty.

20. An investigator can examine the SHA-~1l hash values of
files being traded on the P2P network and determine if they are
the same as the hash value of a file known to be child
pornography. The investigator is able to do this by comparing
the hash value associated with a file offered on the P2P network
with hash values of movies or images of child pornography |
identified from previous investigations. The use of SHA-1 hash

values for the matching of movies and images has proven to be

14

 
extremely reliable. The investigator can then verify the
contents of the file by viewing a copy of the file that has the
same hash value from a library of known and/or suspected child
pornography files kept by che investigator.

21. .Most P2P programs allow users to designate specific
folder(s) as “shared” folders. Any files contained in those
Specific folders are then made available for download by other
users on the same P2P network. P2P software users typically do
mot “share” all of the files on their hard drive.

BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE
22. Your affiant is aware that Sergeant $.D. Snuffer is an

investigator with the Kanawha County Sheriff’s Department

("Sgt.") and that he has been trained to conduct undercover
investigations utilizing .RoundUp Ares, a peer-to-peer file
sharing network. On Wovember 1, 2015, Sgt. Snuffer queried

the RoundUp Ares peer-to-peer file sharing network to obtein a
list of IF addresses in West Virginia that were making available
for distribution known or suspected files containing child
pornography based on SHA-1 values previously identified by law
enforcement. On that same date, Sgt. Snuffer identified IP
address 775.109.255.143 as making suspected files containing
child pornography available for download. Sqt. Snuffer utilized
RoundUp Ares to form a direct, single-source connection between

his undercover computer and the computer associated with IP

45

 
address 75.109.255.143. During the connection, the computer
located at IP address 75.109.255.143 transmitted a list of files
it had available for public download, which consisted of 44
files that had been previously been identified as containing
suspected child pornography. During the connection, Sgt. Snuffer
was able to capture the date, time and hash value of each file
Gownloaded from IP address 75.109,255.143.

23. Your affiant reviewed some of the jpeg files
associated with IP address 75.109.255.143 and downloaded on

November 1, 2015. Three of the downloaded files are described as

follows:

a) FILE NAME: ({(ptch lolifuck) 4 yr blowjob 2-10(2).4psg
HASH VALUE: TVGBNBAAXUAGPFI3CVOSCSOVM6ARBGC] is an
image file that depicts a blonde, prepubescent
female performing oral sex on an adult male;

b) FILE NAME; inga ptch 1i.jpq HASH VALUE:
CSPCIGIZINIYLOKSERIBO7SR4MMUJAIU is an image file
that depicts a blonde, prepubescent female lying
on her stomach on a bed. She is nude from the waist
Gown and is touching her vagina; and

c} FILE NAME : inga pthe 08 .jpg SASH VALUE:

YP2DKENTL3 5V0G43A3XR6RXHOMBWP34 is an image file that
depicts a blonde, prepubescent female sitting in
grass. She is nude from the waist down and is
Spreading her vagina open with her hand.
Information appears on the screen of the image
indicating that the prepubescent female is six-
years-old.

24. On November 1, 2015, Sgt. Snuffer conducted a query of
publicly available records located online by an organization

known as the American Registry of Internet Numbers | and

16
determined that IP address 75.109.255.143 was assigned to
Internet Service Provider Suddenlink Communications.

25, Your affiant is aware that Sgt. Snuffer continued to
utilize RoundUp Ares from November 3, 2015 to March 2, 2016 to
form a direct, single-source connection between his computer and

the computer associated with IP address 775.109.255.143. During

th

@

connections, Sgt. Snuffer was able to capture the date, time
and hash value of each file downloaded from IP address
75.109,.255,.143. Your affiant reviewed some of the files
associated with IP address 75.109.255.143 and downloaded between
November 3, 2015 and March 2, 2016 and those files are described
as foliows:

a) FILE NAME: O80yo 0041 hard(3).jpg HASH VALUE:
B46YMUEX4 O3MOLWDIWWEHVYUNK21COP6 .jpaq - downloaded
on 12/03/2015, is an image file depicting an
adult male standing behind « pre-pubescent remale
who is leaning over a couch. The two are engaged
in sexual intercourse with visible penetration;

b} FILE NAME: 13y boy and girl fuck and lly girl
fucks a7 bro HASH VALUE :
3LF2GZXL30PG3PNSCOWJNLXKD7V21GTS - downloaded on
12/03/2015, is a ten minute and thirty four
second video which depicts a-male and female
minor on a couch. The two begin kissing and
removing their clothes, and then touching each
other’s penis and vagina. The female minor
performs oral sex on the male minor, then the two
engage in sexual intercourse in multiple
positions on the couch. The male minor performs
oral sex on the female minor. There is also a
second section of the video titled “Suzie and her
little brother” which depicts two prepubescent
minors, male and female on a couch. The
prepubescent female performs oral s5ex on the

17
26.

prepubescent male, and then the two remove their
clothing. Finally, the prepubescent female and
Male sit on the couch and touch each other's
genitals for several minutes;

FILE WAME : {1) pthe 202523 HASH VALUE:
M6 7HVHOZOOF3ZZEH2U3CQHSNZY6YVA7V - downloaded on
12/08/2015, is a nine minute video which depicts
a prepubescent female Masturbating. The
prepubescent female also performs oral sex on an
adult male. The two then engage in sexual
intercourse in multiple positions for several
minutes; -

PILE NAME: Hussyfan - tied-up bath girl Sy {2)
HASH VALUE: 2GBLOKNYRLECADSKUESIFS51SJAARAR7TGG ~
downloaded on 12/19/2015, is a two minute and one
second video which depicts a prepubescent female
with her head covered with a towel. She is tied
up with each leg raised and separated. An adult
male engages in vaginal sexual intercourse with
the prepubescent female, as well as anal sex.
Information appears on the screen of the video
indicating that the prepubescent female is nine
years old. The male ejaculates on the stomach of
the prepubescent female; and

FILE NAME: Gargosidad pthc&é&kingpass (173) HASH
VALUE: IMITVPS250GDDA1 FNUG PN2B5 ZHPS FRU -
downloaded on 01/03/2016, is a four minute video
which depicts a nude prepubescent female laying
on a bed. An adult male rubs his penis on her
vagina until he ejaculates on her vagina and
stomach.

On December S, 2015, Sgt. Snuffer faxed

an

administrative subpoena to Suddenlink Communications via Neustar

Inc. requesting basic subscriber information for IP address

75.109.255,143 between the time period November i, 2015 through

December

3, 2016,

On December 28, 2015, Suddenlink Communications

1&8

via

 
Neustar Inc. responded to the administrative subpoena and
advised that on the dates and time requested, IP address
73.109,.255.143 was issued to Eddie McKinney with the customer
address of 150 Mill Creek Road, Mount Hope, West Virginia 25880.
Suddenlink Communications via Neustar indicated that the account
Was activated on June 29, 2015.

28, On December 4, 2015, the National Center for Missing
and Exploited Children (“NCMEC”) provided Sgt. Snuffer with an
Initial Hash Value Comparison Report which set forth that 106 of
the 27 hash values he submitted for comparison are known
children.

29, On January 14, 2016, your affiant searched various
records indices for information regarding Eddies McKinney and
learned that his current address is listed as 150 Mulforé Circle

Drive, Mount Hope, West Virginia 25880. Eddie McKinney's date

 

of birth is listed as B. 2987 and his social security number

 

is listed as 5583,

30. On January 14, 2016, your affiant traveled to Mount
Hope, West Virginia to conduct surveillance. Initially, your
affiant was unable to locate 150 Mill Creek Road. Your affiant
spoke with an employee at the Post Office in Mount Hope who
advised that Eddie McKinney’s current address is 150 Mulfordg

Circle Drive, Mount Hope, West Virginia 25880. According to the

employee at the Mount Hope Post Office, Old Mill Creek Road is

19

 
connected to Old Mulfora Circle Drive. Your affiant also
contacted a Raleigh County, West Virginia Emergency Center
employee who advised that 150 Mill Creek Road, Mount Hope, West
Virginia 25508 does not exist as a physical address. Instead,
the accurate physical address is 150 Mulford Circle Drive, Mount
Hope, West Virginia 25580. The residence located at 150 Mulford
Cirele Drive, Mount Hope, West Virginia 25580 is more
particularly described in Attachment A.

31, On March 9, 2016, the NCMEC provided Sgt. Snuffer with
another Initial Hash Value Comparison Report which set forth
that 5 of the 9 hash values submitted for comparison are known
children.

CHILD PORNOGRAPY COLLECTOR CHARACTERISTICS

 

32. Based upon my knowledge, experience, and training in
eriminal investigations, and the training and experience of
other law enfercement officers trained in child exploitation and
child pornography investigations with whom = f have had
discussions, there are certain characteristics common to
individuais involved in the possession, receipt and distribution
of child pornography:

a. Child pornography collectors may receive sexual
gratification, stimulation, and satisfaction from
contact with children; or from fantasies they may
have viewing children engaged in sexual activity >
or in sexually suggestive poses, such as in

person, in photographs, or other visual media; or
from literature describing such activity.

20

 
tc

uw

Collectors of child pornography may collect
sexually explicit or suggestive materials in a
variety of media, including photographs,
magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media.
Child pornography collectors oftentimes use these
materials for their own sexual arousal and
gratification. Further, they may use these
materials to lower the inhibitions of children
they are attempting to seduce, to arouse the
selected child partner, ox to demonstrate the
desired sexual acts.

Child pornography collectors typically retain
pictures, films, photographs, negatives,
magazines, correspondence, books, tape
recordings, mailing lists, child erotica, and
wideotapes for many years.

Likewise, collectors of child pornography . often
maintain their collections that are in a digital
or electronic format in ai safe, secure and
private environment. These collections are often
maintained for several years and are kept close
by, usually at the collector's residence, to
enable the collector to view the collection,
which is valued highiy.

Child pornography collectors also may correspond
with and/or meet others to share information and
materials; rarely destroy correspondence from
other child pornography distributors/collectors;
conceal such correspondence as they do their
sexually explicit material; and often maintain
lists of names, addresses, and telephone numbers
of individuals with whom they have been in
contact and who share the same interests in child
pornography.

Collectors of child pornography prefer not to he
without their child pornography for any prolonged
time period. This behavier has been documented
by law enforcement officers involved in the
investigation of child pornography throughout the
world.

Further, it is common for such users to save and

21

 
transfer the pornographic images and/or
pornographic video of children from one computer
to another because the images are generally
alfficult to obtain securely.

33, Based on the aforementioned facts, an individual
utilizing the Internet services registered to address 150
Muiford Circle Drive, Mount Hope, West Virginia 25880, is likely
to be a collector of child pornography because: 1) the person
downloaded and utilized a P2P network that your affiant is aware
is commonly used to share images and videos of children engaged
in sexual acts via the Intermet; 2} the person was sharing
multiple images; and 3) based upon other investigations, user of
such P2P software typically only make a small portion of their
collection available for sharing. Such activity is indicative
that the user of the Internet services registered to address 150
Mulford Circle Drive, Mount Hope, West Virginia 25880 fits the
characteristics of a collector of child pornography. -

SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

34. Searches and seizures of evidence from computers
commonly require agents to download or copy information from the
computers and their components, or seize most or all computer
items (computer hardware, computer software, and computer
related documentation) to be processed later by a qualified
computer expert in a laboratory or other controlled environment.

This is almost always true because of the following two reasons:

 
a. Computer storage devices {like hard disks,
diskettes, tapes, laser disks, magnetic opticals,
and others) can store the equivalent of millions
of pages of information. Especially when the
user wants to conceal criminal evidence, he or
she often stores it in vandom order with
deceptive file names. This requires searching
authorities to examine all the stored data that
is available in order to determine whether it is
included in the warrant that authorizes the
search. This sorting process can take days or
weeks, depending on the volume of data stored,
and is generally difficult to accomplish on-site.

b. Searching computer systems for criminal evidence
is a highly technical process requiring expert
skill and a properly controlled environment. The
vast array of computer hardware and software
available requires even computer experts to
specialize in some systems and applications, s0
it is difficult to know before a search which
expert should analyze the system and its data,
The search of a computer system is an exacting
scientific procedure that is designed to protect
the integrity of the evidence and to recover even
hidden, erased, compressed, password-protected,
or encrypted files. Since computer evidence is
extremely vulnerable to tampering or destruction
(which may be caused by malicious code or normal
activities of an operating system), che
controlled environment of a laboratory is
essential to ite complete and accurate analysis.

35. In order to fully retrieve data from a computer
system, the analyst needs all magnetic storage devices as well
as the central processing unit (*CPU"). In cases involving
child pornography where the evidence consists partly of graphics
files, the monitor(s) may be essential for a thorough | and
efficient search due to software and hardware configuration

issues. In ad@ition, the analyst needs all the system software

23
(operating systems or interfaces, and hardware drives) and any
applications software which may have been used to create the
data (whether stored on hard drives or on external media)

36. Furthermore, because there is probable cause to
believe that the computer and its storage devices are all
ingtrumentalities of crimes, within the meaning of 18 U.S.C. §88&
2251 through 2256, they should ali be seize@d as such.

CONCLUSION

37, Based on the foregoing, I submit that evidence and
instrumentalities of criminal offenses, namely, violations of 18
U.§.c. 88 2252 and 2252A are located in the residence at 150
Mulford Circle Drive, Mount Hops, West Virginia 25880, and this
evidence, listed in Attachment B is instrumentalities and
evidence which is or has been used as the means of committing
the foregoing offenses. Your affiant, therefore, respectfully
requests that the attached search warrant be issued authorizing

the search and seizure of the items listed in Attachment B.

LL (fone

JOHN A. REESE
Special Agent
Federal ee ef Investigation

Subscribed and sworn to before’ “the. ON
*

 

ne

me DWANE L. Tiannay
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF WEST VIRGINIA

24

 
ATTACHMENT A
DESCRIPTION OF THE PREMISES TO BE SEARCHED

The property to be searched (“subject premises”) is the
entire premises located at 150 Mulford Circle Drive, Mount Hope,
West Virginia 25880. The residence is described as a single-
story residence with white siding and a visible cinderblock
foundation. The numbers 150 are visible on the side of the
residence facing the Mulford Circle Drive roadway and next to
the utility located at the residence. Wooden porches are
attached to the front door and back door of the residence. A
black roof covers the residence. A mailbox bearing “150 Mulford
Circle E McKinney PO Box 263," is located approximately 750 feet

from the subject premises.

25

 
 

 

 
ATTACHMENT 8
DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

i. Computer(s), computer hardware, computer software,
computer related documentation, computer passwords and data
security devices, videotapes, video recording devices, video
recording players, and video display monitors that may be, or
are used to: visually depict child pornography or child erotica;
aisplay or access information pertaining to a sexual interest in
child pornography; display or access information pertaining to
sexual activity with children; of distribute, possess, or
receive child pornography, child erotica, or information
pertaining to an {nterest in child pornography or ohild erotica.

2. RBvidence of who used, owned, or controlied the
computer(s) at the time the things described in this warrant
were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email
contacts, “chat,” instant messaging iogs, photographs, accounts

of Internet Service Providers.

3. Records evidencing occupancy oF ownership of the
premises Gescribed above, including, but not limited to, utility
and telephone bills, mail envelopes, or addressed
correspondence, rental or lease agreements, mortgage documents,
rental or lease payments and credit card information, including,

but not limited to, bills and payment records,

4, Any and all notes, documents, records, computer files
or correspondence, in any format and medium (including, but not

limited to, envelopes, letters, papers, e-mail messages, chat
logs and electronic messages, and handwritten notes) pertaining
to the possession, receipt, or distribution of child pornography
as defined in 18 U.S.C. § 2256(8) or to the possession, receipt,
or distribution of visual depictions of minors engaged in
sexualiy explicit conduct as defined in 18 U.S.C. § 2256(2),
including communications between individuals about child
pornography or the existence of sites on the Internet that
contain child pornography or that cater to those with an
interest in child pornography or membership in online groups,
clubs, or services that provide or make accessible child
pornograpny to members.
5. Any and ail records, documents, invoices and
materials, in any format or medium (including, but not limited
to, envelopes, letters, papers, e-mail messages, chat logs and
electronic messages, and other digital data files) that concern
online storage or other remote computer storage, including, but
not limited to, software used to access such online storage or
remote computer storage, user logs or archived data that show
comnection to such online storage or remote computer storage,
and user logins and passwords for such online storage or remote
computer storage.

6. Any and all cameras, film, videotapes or other

photographic equipment.

 
